Citation Nr: 0804483	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-07 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to pension benefits in the amount of 
$2549.47, withheld from the veteran during hospital 
treatment, institutional, or domiciliary care, and due 
and unpaid at the time of the veteran's death, under 38 
C.F.R. 3.1001, to include the issue of the validity of an 
overpayment debt, in the calculated amount of $3536.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to 
January 1946.  The veteran died in July 2001.  He was 
widowed at the time of his death.  The appellant is the 
veteran's son.  The veteran's claim comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 
2004 rating decision of the Department of Veterans 
Affairs' (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.
	
The Board notes that in its last remand of March 2006, an 
allegation of VA fault in the veteran's death was 
referred to the RO.  It does not appear that any action 
has been taken in this regard, and the issue is again 
referred to the RO.  Also, the Board notes that at 
present, while the veteran began pursuing a claim for 
dependency and indemnity compensation, in September 2007 
a statement of the case was issued and a substantive 
appeal has not been received.  As such, this issue is not 
currently on appeal.  

The Board additionally notes that the veteran has 
appealed an issue decided by the Board in the March 2006 
decision/remand.  The issue of entitlement to payment of 
accrued nonservice-connected pension benefits, in the 
amount of $2549.47, is currently on appeal with the Court 
of Appeals for Veterans Claims.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The appellant in this case is seeking to be paid $2549.47 
that was withheld from the veteran's estate at the time 
of his death and applied to an outstanding overpayment 
debt owed to VA vis-à-vis an overpayment to the veteran 
in the amount of $3536.00.  At the time of the veteran's 
death, the appellant received $3008.69 from his father's 
account.  Apparently, before the remaining $2549.47 from 
the account was disbursed to the appellant, it was 
discovered that the veteran actually had an outstanding 
overpayment debt owed to VA in the amount of $3536.00, so 
the remaining funds of $2549.47 were applied to that 
debt.  The appellant challenges the validity of the 
$3536.00 overpayment debt and claims the $2549.47 should 
have been disbursed to him.

In March 2006 the Board remanded this matter for 
additional development.  Upon the completion of this 
development, a careful review of the facts of this case 
and the applicable regulations, it appears that there is 
one legally viable route to which the appellant may be 
entitled to any funds.  Additional development in this 
regard must be undertaken before the claim can be 
decided.

In reviewing this case, it appears that the RO failed to 
provide proper notice to the appellant in 1999 when the 
veteran originally asked that his son be appointed his 
fiduciary.  In a statement of July 1999, the appellant 
agreed to take on this obligation.  The RO does not 
appear to have taken action regarding the veteran's 
request to appoint his son his fiduciary.  Following the 
RO determination that the veteran was incompetent, the RO 
notified the veteran but failed to provide any notice to 
the appellant and later appoints a VA official as 
custodian of the veteran (at this point the veteran was 
in a VA rest home, arriving there in September 1999).  
Again, no notice of this was provided to the appellant.  

During the year 2000, an overpayment of VA benefits was 
created, and in September 2000, the VA Medical Center 
Director was notified by the RO the there would be an 
overpayment.  The appellant was not notified of this 
fact.  It was later determined that the overpayment was 
in the amount of $3536.00.  

When making a final decision in this case, consideration 
will be given to whether the appellant is entitled to the 
funds under the regulations for accrued benefits claims, 
found at 38 C.F.R. §§ 3.1000-3.1009.  

Additionally, the appellant may be entitled to monies 
from the veteran's gratuitous funds if he personally bore 
expenses from the veteran's funeral and burial and was 
not reimbursed.  Additional development in this regard is 
needed.  It must be determined whether the appellant 
personally bore expenses for the veteran's funeral and 
burial and was not reimbursed, and in what amount.  The 
file shows that the cost of the veteran's funeral and 
burial was $5496.00, and that VA paid $730.00 to the 
funeral home.  The file does not show, however, how the 
remainder of the funeral and burial bill was paid.  Also, 
the amount of the gratuitous funds to which the veteran 
was entitled or receiving under §3.551 must be 
determined.

Additionally, on remand the RO should confirm that The 
American Legion, and not Michael A. Leonard, Esquire, is 
representing the appellant as to this issue.  It appears 
from the fee agreement submitted by Mr. Leonard in 
October 2006 that he is only representing the appellant 
as to the one issue appealed from the Board's March 2006 
decision and not also the issue at bar, but this should 
be confirmed.  The American Legion's January 2008 brief, 
for example, indicates that the American Legion believes 
it currently represents the veteran as to both issues, 
including the one appealed to the Court of Appeals for 
Veterans Claims.  This matter should be clarified and any 
updated VA Form 21-22 should be obtained and associated 
with the claims file.

Accordingly, the case is REMANDED for the following 
action: 
1.  Contact the appellant and ask for 
information regarding any non-
reimbursed expenses he bore for the 
veteran's funeral and burial.  
2.  Determine the amount of 
gratuitous funds to which the veteran 
was entitled under 38 C.F.R. § 3.551 
from the date he entered VA care 
until the date he died.  
3.  Determine whether and in what 
amount the appellant is entitled to 
reimbursement for personally borne 
funeral and burial expenses from the 
veteran's gratuitous funds.
4.  Clarify with the appellant, and 
if needed, The American Legion and 
Michael A. Leonard, Esquire, the 
matter of representation of the 
appellant in the issue at bar, 
associating with the claims file any 
updated and signed VA Form 21-22 (or 
its equivalent). 

After all of the above actions have been completed 
readjudicate the appellant's claim.  If the claim remains 
denied, issue to the appellant a supplemental statement 
of the case, and afford the appropriate period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2007).



